 

Exhibit 10.1

 

SIXTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

This Sixth Amendment to Credit and Security Agreement (this “Sixth Amendment”),
dated as of February 12, 2016, is made by and among COMMAND SECURITY
CORPORATION, a New York corporation (“CSC” or “Borrower”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association (“Wells Fargo”).

 

WITNESSETH:

 

WHEREAS, the Borrower and Wells Fargo are parties to a certain Credit and
Security Agreement dated as of February 12, 2009 (as amended by that certain
Amendment to Credit and Security Agreement dated as of December 1, 2009, that
certain Second Amendment to Credit and Security Agreement dated as of October
18, 2011, that certain Third Amendment to Credit and Security Agreement dated as
of November 6, 2012, that certain Fourth Amendment to Credit and Security
Agreement dated as of June 30, 2014, that certain Fifth Amendment to Credit and
Security Agreement dated as of November 13, 2015, and as further amended,
supplemented and in effect, collectively, the “Credit Agreement”); and

 

WHEREAS, the Borrower has requested that Wells Fargo modify and amend certain
terms and conditions of the Credit Agreement; and

 

WHEREAS, the Wells Fargo has agreed to modify and amend certain terms and
conditions of the Credit Agreement, all as provided herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.Defined Terms. Capitalized terms used in this Sixth Amendment which are
defined in the Credit Agreement shall have the same meanings as defined therein,
unless otherwise defined herein.

 

2.Amendments to Section 5. Section 5.2 of the Credit Agreement is hereby amended
as follows:

 

(a)Section 5.2(a) (Minimum Debt Service Coverage Ratio) is hereby deleted in its
entirety, and the following substituted in its stead:

 

“(a) Minimum Excess Availability. Commencing December 31, 2015 and thereafter,
Borrower shall maintain Excess Availability as follows:

 





Period Minimum Excess Availability December 31, 2015 through and including May
31, 2016 $5,000,000 June 1, 2016 through and including June 30, 2016 $4,500,000
July 1, 2016 and thereafter $5,000,000

 

“Excess Availability” shall mean the result of (i) collateral availability
calculated pursuant to the Borrowing Base limitations set forth in Section 1.2
(provided, however, if the calculation of the Borrowing Base pursuant to said
Section 1.2 results in an amount which exceeds $21,100,000, collateral
availability shall, for purposes of this covenant, nonetheless be deemed to be
$21,100,000 and not such greater amount), less (ii) the aggregate of the
unreimbursed Advances plus the L/C Amount. The foregoing covenant shall be
tested (i) monthly on an average basis solely for the months of December 2015
and January 2016, and (ii) weekly beginning after February 12, 2016, based upon
the Borrowing Base certificate required to be delivered to Wells Fargo pursuant
to Section 5.1(e) hereof and in the form attached as Exhibit A to the Sixth
Amendment.”

 

3.Ratification of Loan Documents. Except as provided for herein, all terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect. Borrower hereby ratifies, confirms, and reaffirms all
representations, warranties, and covenants contained therein and acknowledges
and agrees that the Obligations, as modified hereby, are and continue to be
secured by the Collateral. Borrower warrants and represents to Wells Fargo that
as of the date hereof, no Event of Default has occurred and is continuing.
Borrower acknowledges and agrees that Borrower does not have any offsets,
defenses, or counterclaims against Wells Fargo thereunder, and to the extent
that any such offsets, defenses, or counterclaims may exist, Borrower hereby
WAIVES and RELEASES Wells Fargo therefrom.

 

4.Sixth Amendment Fee. In addition to the other fees described in the Credit
Agreement for which the Borrower is obligated to pay to Wells Fargo, in
consideration of Wells Fargo’s entering into this Sixth Amendment, the Borrower
shall pay to Wells Fargo a fee (the “Sixth Amendment Fee”) in the amount of
Twelve Thousand Five Hundred and 00/100 Dollars ($12,500) simultaneous with the
execution and delivery of this Sixth Amendment to Wells Fargo, which Sixth
Amendment Fee shall be fully and irrevocably earned by Wells Fargo as of such
date, and is non-refundable to the Borrower.

 

5.Conditions Precedent. This Sixth Amendment shall not be effective until each
of the following conditions precedent has been fulfilled to the satisfaction of
Wells Fargo:

 



 1

 

 

(a)This Sixth Amendment shall have been duly executed and delivered by the
respective parties thereto, and shall be in full force and effect and shall be
in form and substance satisfactory to Wells Fargo.

 

(b)Wells Fargo shall have received the documents, instruments and agreements as
Wells Fargo may reasonably require to effectuate this Sixth Amendment.

 

(c)All action on the part of the Borrower necessary for the valid execution,
delivery and performance by the Borrower of this Sixth Amendment shall have been
duly and effectively taken and evidence thereof reasonably satisfactory to Wells
Fargo shall have been provided to Wells Fargo.

 

(d)The Borrower shall have paid the Sixth Amendment Fee.

 

(e)No Event of Default shall have occurred and be continuing.

 

(f)The Borrower shall have paid all reasonable and documented costs and expenses
of Wells Fargo, including, without limitation, reasonable attorneys’ fees in
connection with the preparation, negotiation, execution and delivery of this
Sixth Amendment as well as any outstanding invoices.

 

6.Miscellaneous.

 

(a)This Sixth Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original, and all of which together shall constitute one instrument.

 

(b)This Sixth Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

 

(c)Any determination that any provision of this Sixth Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Sixth Amendment.

 

(d)The Borrower warrants and represents that the Borrower has consulted with
independent legal counsel of the Borrower’s selection in connection with this
Sixth Amendment and is not relying on any representations or warranties of Wells
Fargo or its counsel in entering into this Sixth Amendment.

 

 

IN WITNESS WHEREOF, each party hereto has executed this Sixth Amendment as a
sealed instrument under the laws of the Commonwealth of Massachusetts through
its authorized officer as of the date set forth above.

 

  COMMAND SECURITY CORPORATION         By: /s/ N. Paul Brost   Name: N. Paul
Brost   Title: Chief Financial Officer         WELLS FARGO BANK,   NATIONAL
ASSOCIATION         By: /s/ James A. Kelly   Name: James A. Kelly   Title: Vice
President

 



 

 

 